t c memo united_states tax_court michael j and carrie l woods petitioners v commissioner of internal revenue respondent jacquelyn woods petitioner v commissioner of internal revenue respondent docket nos filed date arthur i fixler for petitioners carmino j santaniello for respondent memorandum opinion colvin judge respondent determined that petitioners michael j and carrie l woods had a dollar_figure deficiency in income_tax for and that petitioner jacquelyn woods had a dollar_figure deficiency in income_tax for the sole issue for decision is whether part of the proceeds petitioners received in settlement of a tort action is prejudgment_interest and if so whether it is excludable from gross_income as damages for a personal injury under sec_104 we hold that dollar_figure dollar_figure percent of the dollar_figure payment to michael and carrie woods and dollar_figure dollar_figure percent of the dollar_figure payment to jacquelyn woods was prejudgment_interest and is not excludable from income under sec_104 unless otherwise specified section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the parties submitted these cases fully stipulated under background rule a petitioners petitioners michael and carrie woods the woodses lived in warwick rhode island when they filed their petition jacquelyn woods jacquelyn is the minor child of the woodses jacquelyn was born on date jacquelyn's shoulder was injured during birth this injury resulted in stunted growth of her arm and permanent weakness and restricted motion of her arm and shoulder b the tort action judgment and interest the woodses were represented by mark decof decof who filed a medical malpractice suit in the superior court of rhode island on date individually and on behalf of jacquelyn against dr christos h erinakes dr erinakes and kent county hospital dr erinakes was represented by dennis j mccarten mccarten dr erinakes' medical malpractice insurer was joint underwriting association jua in date the woodses and jacquelyn settled their claim against the hospital for an unspecified amount of damages the settlement proceeds from the hospital are fully excludable from gross_income under sec_104 on date a jury awarded damages against dr erinakes of dollar_figure million to jacquelyn and dollar_figure to the woodses the clerk of the court added statutory prejudgment_interest of dollar_figure as required by r i gen laws section to jacquelyn's award totaling dollar_figure the jury award for jacquelyn of dollar_figure million is dollar_figure percent of dollar_figure the statutory prejudgment_interest of dollar_figure is dollar_figure percent of dollar_figure the clerk of the court added statutory prejudgment_interest of dollar_figure as required by r i gen laws section to the woodses' award totaling dollar_figure the jury award for the woodses of dollar_figure is dollar_figure percent of dollar_figure the statutory prejudgment_interest of dollar_figure is dollar_figure percent of dollar_figure on date dr erinakes moved for a new trial on all issues or alternatively on the issue of damages the trial_court denied the motion on date dr erinakes appealed the judgments and the trial court's denial of his motion for a new trial to the rhode island supreme court c the settlement while the appeal was pending dr erinakes agreed to pay jacquelyn dollar_figure and the woodses dollar_figure each for a release and discharge of any and all past or future claims the woodses for themselves and on behalf of jacquelyn and decof signed the releases on date the parties did not discuss tax consequences during settlement negotiations on date the woodses and dr erinakes filed a stipulation and stipulation of dismissal with the trial_court on date the trial_court granted the parties' motion to approve the settlement of jacquelyn's personal injury claim subject_to the creation of a_trust fund which would provide for the receipt investment and disbursement of the net settlement proceeds paid to jacquelyn the proceeds of the settlement were held in escrow by decof pending approval of the settlement by the judge the woodses created the jacquelyn r woods trust which the trial_court approved on date neither the judgment nor the jury award was an enforceable final judgment under rhode island law because both were voided by the parties' settlement and stipulation of dismissal jua issued a check for dollar_figure to the woodses and decof on date jua issued a check for dollar_figure payable to jacquelyn and decof on date jua did not issue a form_1099 to the woodses jacquelyn or respondent regarding the proceeds decof paid himself dollar_figure for legal fees and costs and paid the woodses dollar_figure decof paid himself dollar_figure for legal fees and costs and paid jacquelyn dollar_figure d petitioners' tax returns and respondent's determination the woodses and jacquelyn timely filed their federal_income_tax returns they did not report any of their settlement proceeds on their returns or deduct any legal fees or costs from the lawsuit respondent issued a notice_of_deficiency in which respondent determined that jacquelyn's deficiency in income_tax was attributed to unreported interest_income of dollar_figure computed as follows original award percentage1 settlement damages interest total dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure rounded respondent allowed jacquelyn to deduct legal fees of dollar_figure under sec_212 the parties do not dispute this amount respondent determined the woodses' income_tax deficiency was attributable to unreported interest_income of dollar_figure computed as follows original award percentage1 settlement damages interest total dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure rounded respondent allowed the woodses to deduct legal fees of dollar_figure under sec_212 the parties do not dispute this amount discussion a whether petitioners received prejudgment_interest and if so whether it is excludable from income under sec_104 petitioners contend that their settlement is excludable under sec_104 they did not receive prejudgment_interest and if they did receive prejudgment_interest it is excludable from income under sec_104 we disagree a taxpayer may exclude from income damages received whether by suit or agreement on account of personal injuries or sickness sec_104 however prejudgment_interest is not excludable from income under sec_104 154_f3d_1 1st cir affg tcmemo_1997_528 100_tc_124 affd without published opinion 25_f3d_1048 6th cir delaney v commissioner tcmemo_1995_378 affd 99_f3d_20 1st cir forest v commissioner tcmemo_1995_377 affd without published opinion 104_f3d_348 1st cir respondent's determination is presumed to be correct and petitioners bear the burden of proving otherwise rule a we must decide whether and if so to what extent the settlement petitioners received was prejudgment_interest and whether it is excludable from income under sec_104 in rozpad v commissioner supra the u s court_of_appeals for the first circuit the circuit in which this case is appealable approved the tax court's allocation of the prejudgment_interest component of a settlement under rhode island law where the parties did not allocate any amount to prejudgment_interest the allocation of prejudgment_interest in rozpad was calculated by applying a ratio based on the judgment of the state court to apportion the total settlement between prejudgment_interest added to the state court's tort damage award under r i gen laws section and compensatory_damages rozpad is indistinguishable from this case the clerk of the rhode island court calculated a prejudgment_interest component of dollar_figure to the woodses' award and dollar_figure to jacquelyn's award under r i gen laws section which was dollar_figure percent of each total award respondent determined that dollar_figure of the dollar_figure settlement with the woodses and dollar_figure of the dollar_figure settlement with jacquelyn was prejudgment_interest by using as the ratio of prejudgment_interest to total settlement the same ratio that the clerk of the state court had used to calculate the prejudgment_interest portion of the total judgment that is damages plus prejudgment_interest respondent correctly applied the rozpad allocation formula b petitioners' other contentions petitioners contend that prejudgment_interest is part of damages under rhode island law and is therefore excludable under sec_104 we disagree the court_of_appeals for the first circuit concluded that prejudgment_interest is separate and distinct from damages under rhode island law rozpad v commissioner supra pincite in kovacs v commissioner supra pincite we held that statutorily imposed interest in a wrongful death case under michigan law is not excluded from income under sec_104 petitioners contend that kovacs v commissioner supra was wrongly decided in part because it is inconsistent with the legislative_history of sec_104 we disagree with this argument which was rejected by the court_of_appeals for the first circuit in rozpad v commissioner supra pincite petitioners rely on mcshane v commissioner tcmemo_1987_151 where we found that a settlement did not include interest however mcshane does not control because in that case the parties agreed in a bona_fide arm's-length negotiated settlement that the settlement amount did not include costs or interest in contrast the parties here did not agree that the settlement amount did not include costs or interest petitioners point out that the stipulation to dismiss the tort action filed with the superior court specified no costs no interest and contend that the stipulation to dismiss controls the allocation of interest in the settlement at issue we rejected this argument in rozpad v commissioner tcmemo_1997_528 where we said the stipulations are not part of the settlement and do not relate to the allocation of settlement proceeds they are merely requests for the court to dismiss the action without imposing interest or costs c conclusion applying the allocation formula in rozpad we conclude that dollar_figure ie dollar_figure percent of dollar_figure of the settlement paid for the woodses and dollar_figure ie dollar_figure percent of dollar_figure of the settlement paid for jacquelyn was prejudgment_interest and is not excludable from income under sec_104 to reflect the foregoing decisions will be entered for respondent
